COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Michael Fallon, M.D.

Appellate case number:    01-18-00966-CV

Trial court case number: 2017-36113

Trial court:              151st District Court of Harris County

       Relator, Michael Fallon, M.D., has filed a motion for emergency relief to stay trial court
proceedings.
      The court requests that real parties in interest, M.D. Anderson Physician’s Network and
Michael W. Brown, file a response to this motion for emergency relief on or before noon on
Thursday, November 8, 2018.
       It is so ORDERED.

Judge’s signature: _/s/ Jennifer Caughey___
                    Acting individually  Acting for the Court


Date: _November 5, 2018___